DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Acknowledgement is made of the response filed on January 5, 2021.  In that response, claims 11 was amended, claim 36 was cancelled, and claims 41 and 42 were added.  Claims 11-18, 20, 31-35, and 37-42 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claims 11 is objected to because of the following informalities: “one or more soluble biocompatible proteins” in lines 9 and 12 raises confusion because the claim as amended recites Type I collagen and heparin, i.e., two proteins.  Therefore “one or more” raises confusion.
Claims 13 is objected to because of the following informalities:  “biocompatible protein(s)” should be consistent with “biocompatible soluble proteins” in claim 11.  
Claim 15 is objected to because of the following informalities:  “antiobesity” in the penultimate line.
Claims 31 and 34 are objected to because of the following informalities:  each claim recites components now recited in claim 11 from which each depends. 
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 13 and 33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 11 now recites “wherein the one or more soluble biocompatible proteins comprise Type I collagen and elastin”, whereas dependent claim 13 recites a broader group.  Similarly claim 33 recites a broader group than heparin.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-18, 20, 31-35, 39, and 40-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Masters (US 2006/0073207 A1 published on April 6, 2006) in view of Trieu (US 7731981, divisional of 10/704167 filed on November 7, 2003), as evidenced by Pike (US 7141545 filed on July 19, 2002) and Goldenheim (US 6451335 issued on September 17, 2002).
Masters concerns protein biocoacervates and methods of making and using the same (Title; abstract).  Regarding claims 11, 20, and 40, Masters discloses methods of administering “protein biocoacervates and biomaterials” (abstract) to a patient (claims 29-43). Protein coacervates or biocoacervates are ''protein-based biomaterials at least partially produced from one or more thermoplastic biocoacervate material(s)” recited in instant claim 11. The target sites include joints and space surrounding joints, such as to administer anti-rheumatoid agents (paras.0177, 0198, 0081). The protein coacervates or biocoacervates are precipitated from a biocompatible solvent system comprising a primary protein, including Type I collagen (para.0044), elastin (Example 1, para.0218; see paras. 0011, 0032; Fig.15), and heparin as the glycosaminoglycan (Example 1, para.0218; see paras.0011, 0020-21; Figs.4A and 4B). The primary proteins are soluble and biocompatible (para.0041). Masters discloses using crosslinking agents such as glutaraldehyde, p-Azidobenzolyl hydrazide and others recited in claim 20 (para.0154).
administered, ..., injected and/or implanted ..., in the intracranial space, ..., next to the spinal cord....”. (Para.0160; emphasis added).
Regarding claim 12, the particles are preferably 1-1000 µm (para. 0167), which range is within that in claim 12.  Example 3 discloses ground particles that filter through a 150 µm screen (para. 0220).  
Masters does not disclose administering its protein coacervates in particle form, specifically and precisely into the synovial space or the area proximal to the periosteum in the joint of a patient as recited in claims 11 and 40.
Trieu however teaches “method of treating a synovial joint” by injecting particles of collagen-based material into the synovial space (title; abstract; col.4 ll.8-20; Figs.1C-1D). Specifically, the “collagen-based material is ‘surgically added’ to the synovial joint”, i.e., “the material is added by the intervention of a medical personnel, ... [which] preferably includes injection through a hypodermic needle, although other surgical methods of introducing the collagen-based material into the joint may be used” (col.4 ll.8-20). Trieu teaches administering a gel or suspension of the particles, wherein the “particle size can be in the range from 0.01 mm to 5 mm, preferably between 0.05 and 0.25 mm” (Examples 1-2, col.5 ll.14-42). The range of 10 50 - 250 µm lies within the range in instant claim 12.  Figure 1C is shown below.  The particles 

    PNG
    media_image1.png
    407
    346
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Masters with that of Trieu and administer the protein coacervates or biocoacervates of Masters into the synovial space or the area proximal to the periosteum as described by Trieu and recited in the instant claims.  The skilled person would have been motivated to do so because (a) Masters teaches (i) forming the biocoacervate particles into injectable compositions (Examples 1-3, paras.0218-20), and (ii) that the biocoacervate particles accommodate and assist in the repair of a wound by forming into joints such as of the finger, toe, knee, hip, elbow, or wrist (para.0198), and (b) Trieu teaches that collagen-based particles, i.e. protein-based particles, can be administered into the synovial space to promote healing and/or proper joint function (abstract), and furthermore teaches as follows.
Benefits and advantages arising from use of the materials and methods of the present invention include the following: 
(1)    the invention provides lubrication and/or cushioning to degenerated synovial joints, improving or restoring proper joint function;
(2)    the rehydration provided by the invention is expected to slow the degenerative process;
(3)    the invention relieves pain due to improved lubrication of the joint;

(5)    the risks are minimal, as similar techniques and materials are used in cosmetic procedures;
(6)    the materials are biocompatible since natural or human-recombinant collagen-based materials are used[.]

(Trieu, col.4 ll.51-65; emphases added).
Although Trieu does not disclose any clinical results, one of ordinary skill in the art at the time of the invention would have known of successfully injecting biocompatible protein particles as evidenced by Pike and Goldenheim.  Pike discloses intra-articular injection of sustained release, degradable and nondegradable microcapsules (col.9 ll.46-col. 10 1.2), gelatin microcapsules, methacrylate coacervate microcapsules, and albumin microspheres (col.5 ll.1-5; col.10 ll.2-5) comprising insulin-like growth factor (IGF-I) to treat articular cartilage disorders (title; abstract). “Suitable carriers for this invention are those conventionally used large stable macromolecules such as albumin, gelatin, collagen, ...” (col.8 ll.24-36). Thus Pike evidences that polymeric, coacervate, microcapsules comprising gelatin, albumin, and even collagen, are suitable for intra-articular injection.
Still further, Goldenheim evidences successful administration of biodegradable and biocompatible polymeric microspheres comprising an anti-inflammatory (dexamethasone) and an anesthetic (bupivacaine) into the knee joints of male baboons, “to confirm that the EDLA [extended duration local anesthetic] in the form of microparticles does not cause mechanical damage when administered to joint spaces that are freely exercising” (col.31 ll.33-35; see Example 16, col.31 1.9-col.33 1.57). ''Injection of EDLA microspheres into the knee joints of normal baboons resulted in no damage to articulating surfaces when assessed after three weeks” and the “EDLA particles were trapped in synovial membrane, with minimal foreign body reactions as a consequence” (col.33 ll.41-45). There was ''no evidence of inflammation, 
Concerning claim 13, 31, and 32, Masters discloses using elastin, albumin, and others recited (Figure 5, paras.0032, 0044), and biocoacervates prepared from and comprising collagen, elastin, heparin, and water (Example 1, para.0218). Thus the biocoacervates of Example 1 would have an affinity to align and adjoin with the periosteum as recited in claim 32, and exhibit the functions in claims 41 and 42. The “claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable”. MPEP § 2112.
Regarding “the particles have an affinity to align and adjoin with the periosteum” in claim 32, a clause that “simply expresses the intended result of a process step positively recited” in a method claim is not given weight.  MPEP §2111.04(I)(citations omitted).  Here, the “particles align with a periosteum of the joint and adjoin together, thereby providing a cushion” is not performed actively, i.e., as a step comprising the method claimed.  Rather it would occur as the particles of claim 11, which Masters teaches, are administered as recited.  Thus the clause raises a question as to the limiting effect of the claim language. Such a clause “in a method claim is not given weight when it simply expresses the intended result of a process step positively recited”, as in the instant claim.  MPEP § 2111.04 (citations omitted). 
Concerning claims 14 and 35, Masters discloses using water, dimethyl sulfoxide, ethanol, and other biocompatible solvents (paras.0011, 0053, 0137).

Concerning claims 17 and 18, Masters discloses incorporation of biocompatible additives such as polyurethanes, nylons, silicones, and others recited (para.0141).
Concerning claims 33 and 34, Masters teaches using heparin and other recited glycosaminoglycans (para.0052).

Claims 11, 37, and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Masters (US 2006/0073207 A1 published on April 6, 2006) in view of Trieu (US 7,731,981 B2 issued on June 8, 2010) as applied to claim 11, and further in view of Ban (US 6,654,120 B2 issued on November 25, 2003).
The above rejection of claim 11 over Masters in view of Trieu is incorporated into this rejection.
Concerning claims 37 and 38, Masters and Trieu both disclose treating joints in the fingers, wrists, etc., without also disclosing their volume.
Ban further discloses that the normal amount of synovial fluid in the knee cavity is less than 3.5 ml or 3.5 cc which is within the ranges in claims 37 and 38.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Masters and Trieu with that of Ban and inject about 3.5 ml of the particles. The modification would have been prima facie obvious to one of ordinary skill because s/he would have wanted to administer a volume that the synovial space can accommodate, Ban discloses that for the knee cavity it is less than 3.5 ml, and thus it would .

Response to Arguments
Applicant's arguments filed January 5, 2021 have been fully considered but they are not persuasive.  Applicant argues that Masters does not teach administration of biocoacervate as a particulate in a joint, Trieu requires “appropriate” forms such as the three example compositions, rather than any collagen-based particles, and therefore the person of ordinary skill would have been no reasonable expectation of success.  (Remarks, 8-11, January 5, 2021.)
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Here Masters specifically teaches protein coacervates precipitated from system comprising a primary protein, including Type I collagen (para.0044), elastin (Example 1, para.0218; see paras. 0011, 0032; Fig.15), and heparin as the glycosaminoglycan (Example 1, para.0218; see paras.0011, 0020-21; Figs.4A and 4B), and crosslinked using glutaraldehyde (Example 4, para.0221, crosslinking the particles of Examples 1 and 2).  Masters further teaches that “the coacervates, biomaterials or related devices may be administered, ..., injected and/or implanted ..., in the intracranial space, ..., next to the spinal cord....”. (Para.0160; emphases added). 

Trieu further teaches cross-linking of the collagen material (col.3 ll.35-44).  Therefore Trieu does provide guidance regarding the appropriate material, other than the example compositions.  Therefore the skilled person would have understood that Master’s particles are appropriate collagen-based particles for Trieu’s application.  
Applicant next argues that Pike and Goldenheim underscore the uncertainty of injecting compositions into joints because each reference reports findings other than the use of collagen for directly therapeutic purposes, and further that the Applicant unexpectedly found that doing so results in beneficial therapeutic effects.  (Remarks, 11-13, January 5, 2021.)
Pike and Goldenheim are evidentiary references, which evidence prior art knowledge on successful intra-articular injection of microparticles comprising collagen, contrary to Applicant’s assertions regarding the “general understanding”.  Other findings reported in those references do not contradict the successful intra-articular injection of microparticles comprising collagen.
Applicant next argues that the Kush® System particles achieved “100% therapeutic success rate”.  (Remarks, 12-13, January 5, 2021.)
The Office acknowledges that the Product Description is consistent with claim 11 amendments.  However the claim does not distinguish over Masters in view of Trieu, and the Produce Description raises issues that require further information.  First, as discussed above Masters teaches biocompatible biocoacervates comprising a collagen, elastin, and heparin, and 
Second, the Product Description (submitted January 5, 2021) is undated and because it is a commercial product, Applicant is requested to provide information regard the date of first public sale of the Kush® System.  Notably Masters (cited above, and issued as U.S. Patent No. 8153591 cited in the obviousness-type double patenting rejection below) is also owned by Applicant, and because the claims do not recite any limitations not found in Masters, further information on the Kush® system, e.g., particle size, concentration of each component, etc., to the extent not found in Masters, could be useful in overcoming the cited art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 11-18, 20, 31-35, and 37-42 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 33-49 of US 8153591 in view of Trieu (US 7731981 issued on June 8, 2010).
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both claim sets are drawn to methods comprising administering biocompatible  material comprising a thermoplastic biocoacervate. The differences between the two claim sets are (i) that the ’591 patent’s claims recite methods of delivering a pharmacologically active agent to a patient while the instant claims are drawn to treating or enhancing the function of a joint, and (ii) the ’591 patent’s claims recite further detailed method of preparing the biocoacervates.
However the biocoacervates in both claim sets are crosslinked and precipitated, and Trieu teaches injecting particles of collagen-based material into the synovial space (title; abstract; col.4 ll.8-20; Figs.1C-1D). Specifically, the “collagen-based material is ‘surgically added’ to the synovial joint”, i.e., “the material is added by the intervention of a medical personnel, ... [which] preferably includes injection through a hypodermic needle, although other surgical methods of introducing the collagen-based material into the joint may be used'1 (col.4 ll.8-20). One having ordinary skill in the art at the time of the invention would have been motivated to combine the teachings of the '591 patent and Trieu and administer the particles into synovial space because both are drawn to drug delivery via protein particles. Thus the instant claims are not patentably distinct from the ’591 patent’s claims.

Response to Arguments
Applicant did not argue separately regarding the double patenting rejection except to incorporate prior responses.  
As responded to in detail hereinabove, the Office’s position remains that instant claims are not patentably distinct from the reference patent claims, in view of Trieu.  The double patenting rejection is maintained. It will be maintained until Applicant submits properly executed terminal disclaimer or arguments that effectively overcome the rejection.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615